DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
Response to Amendment
In response to the amendment received August 11, 2022:
Claims 42 and 46 have been canceled as per Applicant’s request.  Claims 20-23, 39-41 and 43-45 are pending with claims 20-23 withdrawn as being drawn to an unelected invention.
The core of the previous prior art rejection has been maintained with slight changes made in light of the amendment.  All changes to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-41 and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 39 requires a ceramic particle : water-insoluble polymer binder range from 1:1 to 7:3, while also requiring the separator exhibit a hot tip hole of 2 mm or less.  However, this characteristic is not supported by the disclosure as originally filed. Table 3 (p 34) shows results from the hot tip hole test; example 3, example 6, and example 8 are tested.  Looking at table 1, the ratios accompanying example 3 (2.8:1), example 6 (4:1), and example 8 (6:1) all lie outside of the claimed range of 1:1 to 7:3 (i.e. approximately 2.3:1).  Thus, the disclosure does not provide any showing that the claimed range would provide newly claimed result (2 mm or less) regarding the hot tip hole test.  Thus, the newly cited claim contains new matter.  Since claims 40-41 and 43-45 are dependent upon claim 39, they are rejected for the same reason.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 39-40 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0259505 (Lee et al.) as evidenced by US 2005/0175901 (Kawakami et al.).
	As to claim 39, Lee et al. teach a separator for a lithium battery comprising a porous or microporous substrate [9] (para 0026); and a coating layer (coating [7]) formed on at least one surface of the porous or microporous substrate, wherein the coating layer is formed from a coating slurry comprising an aqueous solvent (water; one of eight set forth in para 0037), ceramic particles (barium titanate, BaTiO3, exemplified (para 0054), others, such as Al2O3 set forth (para 0029)), one or more water-soluble polymeric binders (cyanoethylpullulan exemplified (para 0054) (note: Kawakami et al. is relied upon to show that the material is water soluble – both cyanoethyl and pullulan components identified as water-soluble organic polymers (para 0135)), other water soluble binders set forth by Lee et al., such as carboxymethyl cellulose and polyacrylate, to be used in combination (para 0035)), and one or more water-insoluble polymeric binders (polyvinlidene fluoride co-cholorotrifluoro ethylene (PVDF-CTFE) exemplified, other similar PVDF-based polymers, like polyvinylidene fluoride-co-hexafluoropropylene, set forth (para 0013, 0054)) wherein the weight ratio of ceramic particles to first polymeric binder ranges from 50:50 (i.e. 1:1) to 99:1 (para 0036) (see also fig. 1).  Regarding a teaching of ceramic particles to first polymeric binder ranges from 1:1 to 99:1 (para 0036), this at the very least would render obvious ceramic particles to waterof binders – water soluble and water insoluble; thus, for a weight ratio 50:50 of ceramic particle:total binder, wherein the 80% of the total binder is the water insoluble binder (falls within the construct of the  prior art), the ceramic:water insoluble binder ratio is 50:40, or 4:5, which lies within the claimed range.)  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”  See MPEP §2144.05(I). Again, Lee et al.’s water-insoluble polymeric binders include a copolymer of polyvinylidene fluoride and hexafluoropropylene (polyvinylidene fluoride-co-hexafluoropropylene acknowledged; see para 0013, 0035).  Additionally, as Lee et al. sets forth singular solvents, including water, through an acknowledgement of mixtures as a separate embodiment (see para 0037), Lee et al. renders obvious that the aqueous coating slurry may contain a dispersant but does not contain any non-aqueous solvent. Regarding the characteristic of exhibiting a hot tip hole of 2 mm less; this characteristic (a response to hot tip hole propagation test) would be expected, as Lee et al. renders obvious the same claimed separator with the same coating slurry (aqueous solvent, water insoluble polymeric binder, water soluble polymeric binder, inclusion in the same ratio as claimed), as the same property of the same separator is expected to yield the same physical property characteristics. 
	As to claim 40, Lee et al. teach that coating is porous (para 0036 mentions presence of porosity).
	As to claim 43, Lee et al. teach the separator of claim 39 (see the rejection to claim 39 above for full details, incorporated herein but not reiterated herein for brevity’s sake.  Additionally, Lee et al. teach its use in a lithium ion battery comprising electrodes and an electrolyte (para 0049-0051).


Claims 41 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as evidenced by Kawakami et al., as applied to claim 39 above, further in view of WO 2014/092334A1 or US 2015/0140404 (Yoo et al.). (Note: US 2015/0140404 is relied upon as the translation for WO 2014/092334A1, as they pertain to the same PCT. Both the US and WO versions of the references are applicable to the claimed invention with different dates applicable.)
	As to claim 41, Lee et al. teaches of maintaining a desired pore size of the coating (not too small; para 0036).
	However, Lee et al. do not specify the pore size, such that the coating is microporous.  
	However, Yoo et al. teach of a similar product (coated substrate), wherein a pore size of 0.001-10 µm (microporous) (para 0043).  The motivation for having a pore size of 0.001-10 µm (microporous coating) is to properly fill the coating/separator with electrolyte while preserving necessary mechanical properties (para 0043).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a coating with a pore size of 0.001-10 µm (microporous coating) in order to properly fill the coating/separator with electrolyte while preserving necessary mechanical properties.  Additionally, Yoo et al. set forth that the pore size (of the coating) is a result effective variable – as it affects the ability to hold electrolyte for ion conductivity (poorer with smaller pores) as well as mechanical strength (poorer with larger particles).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the coating layer microporous, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II)(B).
	As to claim 44, Lee et al do not teach the coating slurry comprises one or more performance additives.  
	However, Yoo et al. teach using performance additives, such as a thickener, to improve the coating property/characteristic (para 0054).  The motivation to use a performance additive, such as a thickener, is to improve the coating property/characteristic (para 0054).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a performance additive, such as a thickener, is to improve the coating property/characteristic (para 0054).
	As to claim 45, the combination renders the limitation obvious, as Yoo et al. renders obvious the addition of a thickener as a performance additive (para 0054).  See the rejection to claim 44 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive.
	Applicant argues that Lee’s teaching of a larger ratio regarding ceramic particles to water-insoluble polymeric binder than that claimed does not render obvious the claims due to unexpected results, specifically regarding the hot tip hole propagation test.
	Examiner respectfully disagrees.  Applicant has not met the burden to show unexpected results.  For non-limiting example: 
(1)  MPEP 716.02(b) requires that Applicant establish that the results are unexpected and significant, and that the applicants have the burden of explaining proffered data.  No explanation is offered, and no data is mentioned.  
(2) MPEP 716.02(d) requires unexpected results be commensurate in scope with the claimed invention, wherein MPEP 716.02(d)(II) specifically requires a sufficient number of tests both inside and outside the claimed range to show criticality.  Regarding the hole propagation data (table 3), only three examples are shown.  In table 1, the ratios accompanying the data in table 1 indicates ratios of 2.8:1 (example3), 4:1 (example 6), and 6:1 (example 8); this does not display criticality of the claimed range, since data points appear to be outside of the claimed range of 1:1 to 7:3 (equivalent to about 2.3:1)); this shows that the claimed invention does not possess the alleged unexpected results.  Additionally no tests outside of the claimed range where the binder is present in a larger amount than ceramic is given (only a comparison to the base substrate).
(3) MPEP 716.02(e) requires a comparison with the closest prior art.  No such comparison has been made.
Thus no unexpected results have been shown, and the rejection is maintained.  Examiner suggests reviewing MPEP 716.02 in full to see the burden required to show unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759